DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9 and 11-13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Licht et al (US 8,871,827).
 forth hot-melt adhesive compositions comprising poly (meth) acrylate and oligo (meth) acrylate with non-acrylic carbon-carbon double bonds.  Licht sets forth in the overall teachings of the reference that a photoinitiator compound can be added as a separate additive, said photoinitiator may be a copolymerized unit within the poly (meth) acrylate or the photoinitiator can be a copolymerizable unit within the oligo (meth) acrylate with non-acrylic carbon-carbon double bonds—see abstract.  
Said hot-melt adhesive comprises a weight ratio of poly (meth) acrylate to oligo (meth) acrylate of 99:1 to 50:50, preferably from 95:5 to 75:25 to achieve good viscosity lowering effects—see column 2, lines 30-35.
Licht sets forth the poly (meth) acrylate may be prepared by free-radical polymerization of ethylenically unsaturated monomers with copolymerization of at least on radiation-sensitive radically polymerizable organic compound—see col. 2, lines 62-67.  The poly (meth) acrylate is formed from at least up to 60 %, preferably 80 % by weight of a c1 to c218 alkyl (meth) acrylate—see column 4, lines 7-14.  Licht sets forth the poly (meth) acrylate is formed, in addition to the alkyl (meth) acrylate, from at least one monomer having polar groups selected from group consisting of carboxylic acid groups, carboxyamide groups, pyrrolidone groups, urethane groups, and urea groups, wherein said polar monomer is found in said poly (meth) acrylate in amounts from 1 to 15 % by weight—see column 5, lines 14-18.  
	Licht sets forth the oligo (meth) acrylate having one or more non-acrylic carbon-carbon double bonds is composes of preferably at least 80 wt. % of a principal monomer selected from C1 to C20 alkyl (meth) acrylates, vinyl aromatics, vinyl esters of carboxylic acids comprising up to 20 carbon atoms, ethylenically unsaturated nitriles, vinyl ethers of alcohols comprising 1 to 10 carbon atoms, aliphatic hydrocarbons having 2 to 8 carbon atoms and one or more double bonds, or mixtures of these monomers—see col. 5, lines 58-67.  Said oligo (meth) acrylate is preferably synthesized from preferably at least 80 % by weight of c1-c20 alkyl (meth) acrylates—see col. 6, lines 39-43.  The non-acrylic carbon-carbon double bond found in the oligo (meth) acrylate can be obtained from allyl compounds or cyclic hydrocarbon compounds having at least one non-aromatic c-c double bond, such as dihydro-dicyclopentadienyl groups---see col. 6, lines 45-63 and col. 7, lines 5-10.  The oligo(meth) acrylate may be further comprise monomers having hydroxyl 
	The hot melt adhesive are applied as a melts to a substrate, such as a tape or label at a thickness of 2 to 100 micrometers followed by exposure to high energy radiation to produce crosslinking—see col. 8, line 61 to col. 9, line 15.  
	Per example 08, Licht sets forth obtaining a oligo (meth) acrylate from a monomer mixture comprising 672 g of ethylhexyl acrylate; 80 g of acrylic acid; 40 g of allyl methacrylate; and 22.86 g of a photoinitiator of formula (F-1) in 240 g of isopropanol.  This is deemed to anticipate the photocurable acrylic resin of instant claim 1, wherein the allyl (meth) acrylate corresponds to the compound of formula 1 when Y is an allyl group, R1 is a H, R2 is a CH3 group, and X is a single bond, the copolymerizable photoinitiator of formula (F1) corresponds to the claimed (meth) acrylic monomer comprising a photoinitiating group, and the ethylhexyl acrylate corresponds to the claimed alkyl (meth) acrylate based monomer.  Said oligo (meth) acrylate comprises 82 % ethylhexyl acrylate; 9.8 % (10 %) acrylic acid; 5 % allyl methacrylate; and 3 % of a copolymerized benzophenone-type photoinitiator.  
	Per example 09, Licht sets forth an oligo (meth) acrylate obtained from a monomer mixture comprising (as calculated) 68 % ethylhexyl acrylate; 10 % acrylic acid; 3 % of a copolymerizable photoinitiator having formula (F-1); and 20 % of dihydro-dicyclopentadienyl (meth) acrylate, wherein the dihydro-dicyclopentadienyl (meth) acrylate corresponds to formula 1, in claim 1, when Y is a C3-C10 cycloalkenyl group,  X is a single bond and R1 is a H groups and R2 is CH3 group.  The acrylic acid is deemed to anticipate instant claim 6.  The composition addition amounts are deemed to anticipate claim 7.
	Licht sets forth using the oligo (meth) acrylates of examples O8 and O9 in adhesive compositions further comprising poly (meth) acrylate polymers in examples 12 and 15, respectfully.  Thus the adhesive composition of claims 8 and 11-13 are deemed sufficiently taught in the reference.   

Regarding claim 9: Licht does not expressly teach the viscosity at a temperature of 120 deg. C being from 20 to 140 Pa*s; however, in the overall teachings of the reference Licht sets forth oligo (meth) acrylate corresponding to applicant’s claimed acrylic resin has a viscosity at 23 deg. C of less than 5000 Pa*s, wherein it can be seen in example O9 the zero shear viscosity at 23 deg. C is 1413 Pa*s and since viscosity decreases with increasing temperature, it is deemed the viscosity of at least example O9 would be at least between 20 and 140 Pa*s at a temperature of 120 deg. C in absence of evidence to the contrary and/or unexpected results.  In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 2, Licht fails to expressly set forth said oligo (meth) acrylate corresponding to the claimed acrylic resin has a viscosity of 8000 cPs or less at 23 deg. C after adding ethyl acetate to a solid concentration of 58 wt. %.  However, in the overall teachings of the reference Licht sets forth oligo (meth) acrylate corresponding to applicant’s claimed acrylic resin has a viscosity at 23 deg. C of less than 5000 Pa*s, wherein it can be seen in example O9 the zero shear viscosity at 23 deg. C is 1413 Pa*s thus the oligo (meth) acrylate should inherently have the same viscosity under the same conditions in absence of evidence to the contrary and/or unexpected results.  In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in .

Allowable Subject Matter

Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc